Civil action for libel, in that it is alleged the defendant wrongfully returned a check negotiated by plaintiff with notation written thereon, "signature forged."
Upon denial of liability and issues joined, the jury returned the following verdict:
"1. Did the Page Trust Company cause the words "signature forged" to be endorsed on the check issued to plaintiff by M. D. Wicker, and thereafter returned the same to Wilkins-Ricks Company, as alleged in the complaint? Answer: Yes.
"2. Did the notation on said check and the return thereof to Wilkins-Ricks Company amount to a charge against the plaintiff that he had forged the same, or uttered the same, knowing it to be forged, as alleged in the complaint? Answer: Yes.
"3. If so, was said charge false? Answer: Yes.
"4. If so, did the Page Trust Company act in good faith in placing said notation on said check? Answer: Yes.
"5. What damages, if any, is the plaintiff entitled to recover of the defendant? Answer: $150."
From a judgment for the defendant, "non obstante veredicto," the plaintiff appeals, assigning errors.
Judgment was correctly entered for the defendant. The occasion being a qualifiedly privileged one, and the jury having found that the defendant acted in good faith, the answer to the fifth issue was properly disregarded. Newberry v. Willis, ante, 302.
No error. *Page 305